DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 
Status of Claims

This action is in response to the RCE filed on 1/27/2021.
Claims 1-3, 5, 14-16, 18, and 20 have been amended. 
No additional claims been cancelled.
No additional claims have been added.
Claims 1-21 are pending and have been examined.

Claim Rejections - 35 USC § 112
7) 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8)	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
9)	Claims 1, 14, and 20 recite the limitation “wherein related keywords sourced from the search dataset and the mail dataset are tagged in a manner that indicates a relationship.” The examiner cannot find support in the specification for this limitation. The only reference to “tagging” appears to be with regard to appending a prefix of “s”, “m”, or “b” to the keywords in the keyword dataset. The paragraphs that seem to discuss relationships between keywords appears in paragraphs [0113]-[0118]. These paragraphs discuss identifying related keywords for expansion but provide nothing in regard to “tagging” them. As a result such limitation is considered to be new matter. Applicant can amend the claims, specifically point out where support for tagging the keywords to indicate a relationship can be found, or cancel the claims. Claims 2-13 and 15-19, and 21 are rejected as each depends from claims 1, 14, or 20.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims recite a method, non-transitory computer readable storage medium, and a computing device. Thus the invention falls within the four statutory categories of patentable subject matter.
Step 2A prong 1: When considered both individually and as an ordered combination, the claim limitations are directed to an abstract idea. The claim(s) recite(s) a process that, under its broadest reasonable interpretation, covers performance of limitations performed in the human mind or by a human analog using pencil and paper but for the recitation of generic computing components. The claims recite “via a computing device.” A human being could receive the request, search a keyword data set generated by: obtaining search keywords and mail keywords, identify a format of the mail keywords (i.e. keywords with underscores instead of spaces), transform search keywords into the same format (i.e. replacing spaces with underscores), merging the datasets and tagging each keyword with an indication of its source (i.e. appending “s” for search, “m” for mail, or “b” for both), identify search keyword from previous queries, analyze the search keyword for an indication of the keywords source, search the keyword dataset, identify a mail keyword corresponding to the search keyword, analyze the mail keyword for an indication of the keywords source, and compile a search query comprising a single keyword based on the mail keyword and search keyword, search for content based on the query, and communicate the content to the user. Accordingly, the claims fall under the “Mental Process” grouping of abstract idea. Additionally the claims encompass certain methods of organizing human activities related to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. Namely, the claims perform steps to provide a user with content based on keywords gleaned from emails of the user and keywords from search requests of the user by identifying search keywords, identifying corresponding mail keywords, performing a search using a single keyword based on the mail and search keywords, and using them for the selection of content which clearly embody advertising, marketing or sales activities or behaviors as under broadest reasonable interpretation such content includes advertising. Evidence to support this can be found in applicant’s specification (at least paragraphs [0041], [0055]-[0057], [0126]-[0132]) which describe the implementation in terms of targeted advertising. The following limitations are considered as merely descriptive of the abstract concepts:
receiving a request for content to communicate to a user, said request comprising information corresponding to online activity of the user, searching a keyword dataset for a search keyword based on said information, the keyword dataset generated by obtaining a search dataset comprising search keywords and a mail dataset comprising mail keywords, the search keywords associated with sessionized searches, the mail keywords associated with sessionized mail messages: identifying a format of the mail keywords: transforming the search keywords into the identified format of the mail keywords: and generating the keyword dataset by merging the transformed search dataset and the mail dataset, the generation of the keyword dataset further comprising tagging each keyword of the keyword dataset with an indication of being sourced from the search dataset, the mail dataset, or both, wherein related keywords sourced from the search dataset and the mail dataset are tagged in a manner that indicates a relationship:, identifying based on said searching using said information as a query, said search keyword, said identified search keyword associated with a previously entered search query, analyzing said search keyword, said analysis comprising identifying augmenting information to the search keyword indicating the source of the search keyword and a presence in said keyword dataset, further searching based on the identified search keyword, the keyword dataset, identifying based on said searching using said identified search keyword as a query, a mail keyword with the keyword dataset that corresponds to the identified search keyword, said mail keyword associated with a previously communicated email message, analyzing the mail keyword, said analysis comprising identifying augmenting information to the mail keyword corresponding to the previously communicated email message and a presence in said keyword dataset, compiling, a search query comprising a single keyword based on the identification of the augmenting information for the search keyword and mail keyword, said search query being generated via word2vec modelling, searching for a content item based on said search query, identifying said content item based on said search, and communicating said content item to a user in response to said search query and said request. 
The dependent claims further include the following limitations which are considered as merely descriptive of abstract concepts:
analyzing a dataset of search queries associated with a search platform, said analysis comprising determining a plurality of search keywords from said search queries; and compiling the search dataset from said plurality of search keywords (claims 2, 15) analyzing a dataset of mail messages associated with a mail platform, said analysis comprising determining a plurality of mail keywords from said mail messages; and compiling the mail dataset from said plurality of mail keywords (claims 3, 16) wherein said analysis of said search queries and said mail messages is based on word2vec modeling, wherein said search keywords and said mail keywords are based on determined word embeddings from said word2vec modeling (claims 4, 17) analyzing said keyword dataset to identify keywords that were sourced from the search dataset and keywords that were sourced from the mail dataset; and tagging each keyword based on the source of the keyword. (claims 5, 18) wherein a keyword sourced from both the search and mail dataset is tagged with an indication that the search and mail datasets comprise said keyword, wherein a keyword sourced from only the search dataset is tagged with an indication it is a search term, and wherein a keyword sourced from only the mail dataset is tagged with an indication it is a mail term. (claim 6) determining a feature vector for each keyword in the keyword dataset; and determining a term-expansion for each keyword, wherein said term expansion for each keyword comprises identifying a corresponding mail keyword to a search keyword in the keyword dataset based on said determined feature vectors (claims 7 and 19) wherein said determined term-expansion is only performed on vectors of keywords that appear in both the search and mail datasets (claim 8) wherein said determined term-expansion is only performed on vectors of keywords that appear in the mail dataset (claim 9) wherein said search keywords are treated as a single keyword as a result of said transformation (claim 10) wherein said request corresponds to a search request for content from said user, wherein said request comprises said search keyword (claim 11) determining, from said online activity of the user, a current source said user is viewing, wherein said request comprises information associated with said current source (claim 12) determining a context of the communicated content item; causing communication of said context to an advertisement platform to obtain content comprising advertisement content associated with said context; and communicating said identified advertisement content in association with said communication of said content item (claim 13) wherein said determination of the feature vectors is based on applied skip-gram modeling for the keywords in the keyword dataset (claim 21)
Step 2A prong 2: When considered both individually and as an ordered combination, the claims are not integrated into a practical application. The claims recite the additional elements of a computing device, a network, user device, non-transitory computer readable storage medium with instructions executed by a processor associated with a computing device, and a processor and non-transitory computer readable storage medium with logic executed by the processor. Dependent claims 2, 3, 15, and 16 further recite the additional element of a database. Dependent claim12 further recites the additional element of a website. Dependent claim 13 recites the additional element of a digital content file. The remaining dependent claims merely further narrow the abstract idea and contain no further additional elements. The computing device, non-transitory computer readable storage medium with instructions executed by a processor associated with a computing device, processor, and non-transitory computer readable storage medium with logic executed by the processor perform the operations of receiving, searching, identifying, analyzing, compiling, and communicating. The network mere acts as the mechanism for sending and receiving data. The user device merely receives content. The database merely stores data. Thus the computing device, network, user device, non-transitory computer readable storage medium with instructions executed by a processor associated with a computing device, a processor, non-transitory computer readable storage medium with logic executed by the processor, and database are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computing components. Further, the website and digital content provide no more than a general link to a particular technological environment or field of use (i.e. online, on a computer) Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose and meaningful limits on practicing the abstract idea. Thus the claims are directed to an abstract idea. 
Step 2B: The claim(s) limitations, when considered individually and as an ordered combination, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similar to the analysis above regarding practical application, mere instructions to apply the abstract idea using generic computing components and providing a general link to a particular technological environment or field of use cannot provide an inventive concept. As noted above, other than claims 2, 3, 12, 13, 15, 16, the dependent claims provide no further additional elements and merely further limit the abstract idea. The additional elements of claims 2, 3, 12, 15, and 16 act as mere instruction to apply the judicial exception using generic computing components (database) or provide no more than a general link to a particular technological environment or field of use (website, digital content). As a result the claims are not patent eligible. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-5, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromm et al (US 2007/0088687) in view of Downs et al (US 2009/0216696) in view of Naidu (US 2014/0317142) in view of Lemus (US 2002/0156817) in view of Fernandez et al  (US 2017/0085509) 

As per claims 1, 14, and 20:

Bromm teaches a method, non-transitory computer readable medium and system comprising (paragraph [0062]-[0074]): receiving, at a computing device, a request for content to communicate to a user, said request comprising information corresponding to online activity of the user (Fig. 1; paragraph [0025], [0042], [0050] The Front Door Server provides keywords via a keyword extractor to either the Search system or Advertising system. The advertising system uses the keywords to identify a set of targeted advertisements for the user. The user is presented with such ads in accordance with a search or logging into to an email service through an internet browser based on prior search queries stored in prior query log file and based on keywords found in email messages of the user.) searching, via the computing device, a keyword dataset for a search keyword based on said information, (paragraphs [0042], [0050] Front Door Server 320 includes a Keyword Extractor (KEX) 322, which is used to extract keywords from one or more messages for a particular user. Keyword Extractor 322 makes use of various files or other data structures, including prior query log file 328. In determining which keyword to provide to the Advertising system, the past query log is looked at to determine how many times a particular keyword was previously searched. Those keywords which appear the most in previous searches and in the emails are sent to the advertising system for selection of advertising content. Accessing and scanning the prior query log and email messages is interpreted as searching a keyword dataset for a search keyword.) the keyword dataset generated by: obtaining a search dataset comprising search keywords {…} the search keywords associated with sessionized searches (paragraphs [0042], [0050] Front Door Server 320 includes a Keyword Extractor (KEX) 322, which is used to extract keywords from one or more messages for a particular user. Keyword Extractor 322 makes use of various files or other data structures, including prior query log file 328. In determining which keyword to provide to the Advertising system, the past query log is looked at to determine how many times a particular keyword was previously searched. Those keywords which appear the most in previous searches and in the emails are sent to the advertising system for selection of advertising content. Accessing and scanning the prior query log and email messages is interpreted as searching a keyword dataset for a search keyword.) generating the keyword dataset by merging the transformed search dataset and the mail dataset (paragraph [0042], [0047], [0050] The emails are searched to compile a list of keywords found in the email messages and a log contains previously searched keywords of the user. The keywords turned into a single ranked list.) identifying, via the computing device, based on said searching using said information as a query, said search keyword, said identified search keyword associated with a previously entered search query (paragraphs [0042], [0050], [0053] Front Door Server 320 includes a Keyword Extractor (KEX) 322, which is used to extract keywords from one or more messages for a particular user. Keyword Extractor 322 makes use of various files or other data structures, including prior query log file 328. If a particular set of one or more keywords are the same as or similar to past search queries, then the count for those particular searched keywords will be incremented. In step 546, the Keyword Extractor 322 will return a ranked list of words. The ranking will be based on the counts for each word. In step 602 of FIG. 11A, one or more keywords that have been previously identified are transmitted by Front Door Server 320 to Search System 340. If the system is operating in the first automatic mode, then the most relevant (e.g., highest ranked) keyword is sent) compiling, via the computing device, a computer-generated search query comprising a single keyword based on the identification of the augmenting information for the search keyword and mail keyword (paragraph [0050], [0053] In step 538, Keyword Extractor 322 will count the number of times each word appears in the email text provided. The count for each word will be decremented if the word is a common word, as identified by common word file 524. In step 542, the counts are adjusted based on previous search data stored in log 328. In one embodiment, log 328 is populated by information from Search System 340. If a particular set of one or more keywords are the same as or similar to past search queries, then the count for those particular searched keywords will be incremented. In step 546, the Keyword Extractor 322 will return a ranked list of words. The ranking will be based on the counts for each word. In step 602 of FIG. 11A, one or more keywords that have been previously identified are transmitted by Front Door Server 320 to Search System 340. If the system is operating in the first automatic mode, then the most relevant (e.g., highest ranked) keyword is sent) searching, via the computing device over a network, for a content item based on said computer-generated search query (paragraph [0053], [0054] In response to the request from Search System 340, Advertisement System 342 will identify advertisements most relevant to the keyword and provide those advertisements to Search System 340 in step 608.)  identifying, via the computing device, said content item based on said single word computer-generated search (paragraph [0053], [0054] In response to the request from Search System 340, Advertisement System 342 will identify advertisements most relevant to the keyword and provide those advertisements to Search System 340 in step 608.)  communicating, via the computing device, said content item to a device of said user in response to said computer-generated search query and said request (paragraph [0050], [0053], [0054]; Fig 3 The advertisements are displayed to the user.)
Bromm does not expressly teach identifying augmented keywords.
Naidu teaches the generation of the keyword dataset further comprising tagging each keyword of the keyword dataset with an indication of being sourced from the search dataset, the mail dataset or both, wherein the related keywords sourced from the search dataset and the mail data set are tagged in a manner that indicates a relationship (paragraph [0181] In FIG. 8, at block 834, the server performing method 800 selects a first data source identified by the text of the first tag. As an example, as in the example of FIG. 11, the tagged keyword may be "<news>Acme". The text of the first tag, "<news>", identifies that news articles are the data source that should be searched for content relating to the keyword "Acme." Further, keywords with the same tag would be considered to indicate a relationship.) analyzing, via the computing device, said search keyword, said analysis comprising identifying augmenting information to the search keyword indicating a source of the search keyword and a presence in said keyword dataset (paragraph [0181] In FIG. 8, at block 834, the server performing method 800 selects a first data source identified by the text of the first tag. As an example, as in the example of FIG. 11, the tagged keyword may be "<news>Acme". The text of the first tag, "<news>", identifies that news articles are the data source that should be searched for content relating to the keyword "Acme." ) analyzing, via the computing device, said mail keyword, said analysis comprising identifying augmenting information to the mail keyword corresponding to the previously communicated email message and a presence in said keyword data set (paragraph [0181] In FIG. 8, at block 834, the server performing method 800 selects a first data source identified by the text of the first tag. As an example, as in the example of FIG. 11, the tagged keyword may be "<news>Acme". The text of the first tag, "<news>", identifies that news articles are the data source that should be searched for content relating to the keyword "Acme." )
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include tagging keyword sources as taught by Naidu in order to assist users in retrieving related content (paragraph [0003]) Further since each element of the combination performs the same function individually as it does in combination one of ordinary skill in the art would find the combination to yield predictable results.
Bromm is unclear as to whether it uses a search term to find a mail term.
Downs {obtaining} a mail dataset comprising mail keywords associated with sessionized mail messages (paragraph [0084], [0085] Non-exclusive examples of such user-specific information that may be analyzed include groups of email and other communications (e.g., all email that a user has sent and/or received for a specified period of time), logs or histories of user actions of various types (e.g., histories of searches that are performed and/or interactions with resulting search results), information about a user's social networks and other relationships, etc. For example, a user may be accessing a document, and the context of information from that document may be used to identify other relevant content items (e.g., from that user's computing system, from the Internet or other external network or data store, etc.). As one specific illustrative example, a user John Doe may be editing his/her resume, and may desire to obtain relevant work history data or other related data from the user's email store and the Web. The email store may, for example, have emails related to past work done by the user for Company 1 and Company 2, with the headers of those emails including the respective company names. A data store for the user (whether local or remote) may also contain one or more past resumes of the user or resume examples, and a work-related social networking site may have a history of the user's past employment. In such a situation, the context that the particular user has the resume open may be used to automatically expand or supplement a search that the user specifies with the query term "Doe," such as to add one or more of the additional query terms "John," "Company 1," "Company 2," "resume," job title or description information from the resume, geographical location information for the user from the resume or from other stored profile or preference information for the user, etc.) further searching, via the computing device, based on the identified search keyword, the keyword dataset (paragraph [0084], [0085] Non-exclusive examples of such user-specific information that may be analyzed include groups of email and other communications (e.g., all email that a user has sent and/or received for a specified period of time), logs or histories of user actions of various types (e.g., histories of searches that are performed and/or interactions with resulting search results), information about a user's social networks and other relationships, etc. For example, a user may be accessing a document, and the context of information from that document may be used to identify other relevant content items (e.g., from that user's computing system, from the Internet or other external network or data store, etc.). As one specific illustrative example, a user John Doe may be editing his/her resume, and may desire to obtain relevant work history data or other related data from the user's email store and the Web. The email store may, for example, have emails related to past work done by the user for Company 1 and Company 2, with the headers of those emails including the respective company names. A data store for the user (whether local or remote) may also contain one or more past resumes of the user or resume examples, and a work-related social networking site may have a history of the user's past employment. In such a situation, the context that the particular user has the resume open may be used to automatically expand or supplement a search that the user specifies with the query term "Doe," such as to add one or more of the additional query terms "John," "Company 1," "Company 2," "resume," job title or description information from the resume, geographical location information for the user from the resume or from other stored profile or preference information for the user, etc.) identifying, via the computing device,  based on said searching using said identified search keyword as a query, a mail keyword within the keyword dataset that corresponds to the identified search keyword, said mail keyword associated with a previously communicated email message (paragraph [0084], [0085] Non-exclusive examples of such user-specific information that may be analyzed include groups of email and other communications (e.g., all email that a user has sent and/or received for a specified period of time), logs or histories of user actions of various types (e.g., histories of searches that are performed and/or interactions with resulting search results), information about a user's social networks and other relationships, etc. For example, a user may be accessing a document, and the context of information from that document may be used to identify other relevant content items (e.g., from that user's computing system, from the Internet or other external network or data store, etc.). As one specific illustrative example, a user John Doe may be editing his/her resume, and may desire to obtain relevant work history data or other related data from the user's email store and the Web. The email store may, for example, have emails related to past work done by the user for Company 1 and Company 2, with the headers of those emails including the respective company names. A data store for the user (whether local or remote) may also contain one or more past resumes of the user or resume examples, and a work-related social networking site may have a history of the user's past employment. In such a situation, the context that the particular user has the resume open may be used to automatically expand or supplement a search that the user specifies with the query term "Doe," such as to add one or more of the additional query terms "John," "Company 1," "Company 2," "resume," job title or description information from the resume, geographical location information for the user from the resume or from other stored profile or preference information for the user, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using a search keyword to find a mail keyword for supplementing searches as taught by Downs in order to identify or retrieve relevant content items (paragraph [0086]). Further, supplement content searches based on keywords from documents related to a user is the use of a known technique to improve similar methods/devices in the same way.
The combination does not expressly teach identifying the format of the mail keywords and changing the search keywords into the same format.
Lemus teaches identifying a format of the mail keywords (paragraph [0049] In some instances, it is desirable for several words to be treated as a single atom because they represent a single semantic entity. This step handles these cases. A separate database table contains patterns, including white spaces, which are to be replaced with the same words but with the white space replaced with an underscore. In the preferred embodiment, only atoms from the previous stage are used, and are combined into a piece of text again (with only one space between each atom), and apply the expressions found in the database. Per applicant’s specification (original claim 10), as best the examiner can tell based on past correspondence this step merely entails removing the spaces in search keywords and replacing them with underscores.) transforming the search keywords into the identified format of the mail keywords (paragraph [0049] In some instances, it is desirable for several words to be treated as a single atom because they represent a single semantic entity. This step handles these cases. A separate database table contains patterns, including white spaces, which are to be replaced with the same words but with the white space replaced with an underscore. In the preferred embodiment, only atoms from the previous stage are used, and are combined into a piece of text again (with only one space between each atom), and apply the expressions found in the database.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include transforming keywords into the same format (i.e. a single word) because they represent a single semantic entity (paragraph [0049]). Further, converting keywords into the same format (i.e. a single semantic entity) is a use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach using word2vec modeling.
Fernandez teaches said computer-generated search query being generated via word2vec modelling performed by the computing device (paragraph [0049] Skip-gram Word2vec is used to determine relevance in keyword searches between each word vector and the original query vector.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include word2vec modeling as taught by Fernandez in order to determine similarity between keywords (paragraph [0049]) Further, the use of word2vec modeling amounts to use of a known technique to improve similar methods in the same way.



Bromm, Downs, Naidu, Lemus, and Fernandez teach the limitations of claims 1 and 14. As per claims 2 and 15:

Bromm further teaches analyzing a database of search queries associated with a search platform, said analysis comprising determining a plurality of search keywords from said search queries; and compiling the search dataset from said plurality of search keywords (paragraph [0050] The previously searched keywords are stored in a log file and used for selection of keywords to obtain corresponding advertisements.)

Bromm, Downs, Naidu, Lemus, and Fernandez teach the limitations of claims 2 and 15. As per claims 3 and 16:

Bromm further teaches analyzing a database of mail messages associated with a mail platform, said analysis comprising determining a plurality of mail keywords from said mail messages; and compiling the mail dataset from said plurality of mail keywords (paragraph [0042], [0047], [0050] The emails are searched to compile a list of keywords found in the email messages of the user.)

Bromm, Downs, Naidu, Lemus, and Fernandez teach the limitations of claims 3 and 16. As per claims 4 and 17:

The combination does not expressly teach using word2vec modeling.
Fernandez teaches wherein said analysis of said search queries and said mail messages is based on word2vec modeling, wherein said search keywords and said mail keywords are based on determined word embeddings from said word2vec modeling  (paragraph [0049] Skip-gram Word2vec is used to determine relevance in keyword searches between each word vector and the original query vector.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include word2vec modeling as taught by Fernandez in order to determine similarity between keywords (paragraph [0049]) Further, the use of word2vec modeling amounts to use of a known technique to improve similar methods in the same way.

Bromm, Downs, Naidu, Lemus, and Fernandez teach the limitations of claims 3 and 16. As per claims 5 and 18:

The combination does not expressly teach tagging keywords for their sources.
Naidu further teaches analyzing said keyword dataset to identify keywords that were sourced from the search dataset and keywords that were sourced from the mail dataset; and tagging each keyword based on the source of the keyword (paragraph [0181] Each keyword is tagged with the source from where it was derived.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include tagging keyword sources as taught by Naidu in order to assist users in retrieving related content (paragraph [0003]) Further since each element of the combination performs the same function individually as it does in combination one of ordinary skill in the art would find the combination to yield predictable results.
Bromm, Downs, Naidu, and Fernandez teach the limitations of claim 5. As per claim 10:

The combination does not expressly teach transforming keywords.
Lemus teaches wherein said search keywords are treated as a single keyword as a result of said transformation (paragraph [0049] (paragraph [0049], In some instances, it is desirable for several words to be treated as a single atom because they represent a single semantic entity. This step handles these cases. A separate database table contains patterns, including white spaces, which are to be replaced with the same words but with the white space replaced with an underscore. In the preferred embodiment, only atoms from the previous stage are used, and are combined into a piece of text again (with only one space between each atom), and apply the expressions found in the database.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include transforming keywords into a single word format as taught by Lemus in order to turn several words into a single unit because they represent a single semantic entity (paragraph [0049]). Further, converting keywords into a single semantic entity is the use of a known technique used to improve similar devices/methods in the same way.


Bromm, Downs, Naidu, Lemus, and Fernandez teach the limitations of claim 1. As per claim 11:

Bromm further teaches wherein said request corresponds to a search request for content from said user, wherein said request comprises said search keyword (Fig 3; paragraph [0032], [0042], [0047], [0050] The user can enter search terms or select keywords from emails.)

Bromm, Downs, Naidu, Lemus and Fernandez teach the limitations of claim 1. As per claim 12:

Bromm further teaches determining, from said online activity of the user, a current website said user is viewing, wherein said request comprises information associated with said current website (Fig 3; paragraph [0032], [0042], [0047], [0050] The user can enter search terms or select keywords from emails. The website is the email website and the current information is that of the keywords in the email messages.)

Bromm, Downs, Naidu, Lemus and Fernandez teach the limitations of claim 1. As per claim 13:

Downs further teaches determining a context of the communicated content item; causing communication, over the network, of said context to an advertisement platform to obtain a digital content file comprising digital advertisement content associated with said context; and communicating said identified digital advertisement content file in association with said communication of said content item (paragraph [0026] In other embodiments, the DSRD service 105 may obtain fees in other manners, such as from the providers of domain-specific documents and other content to perform a relevance determination related to that content, from other third-parties such as advertisers and retailers (e.g., for providing advertisements or other indicated content to at least some users 140), etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using a search keyword to find a mail keyword for supplementing searches as taught by Downs in order to identify or retrieve relevant content items (paragraph [0086]). Further, supplement content searches based on keywords from documents related to a user is the use of a known technique to improve similar methods/devices in the same way.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromm et al (US 2007/0088687) in view of Downs et al (US 2009/0216696) in view of Naidu (US 2014/0317142) in view of Lemus et al (US 2002/0156817) in view of Fernandez et al  (US 2017/0085509) and in further view of Lee et al (US 2014/0279584)

Bromm, Downs, Naidu, Lemus and Fernandez teach the limitations of claim 5. As per claim 6:

The combination does not expressly teach marking items coming from multiple sources.
Lee teaches wherein a keyword sourced from both the search and mail dataset is tagged with an indication that the search and mail datasets comprise said keyword, wherein a keyword sourced from only the search dataset is tagged with an indication it is a search term, and wherein a keyword sourced from only the mail dataset is tagged with an indication it is a mail term (paragraph [0046] Items that belong to multiple groups are illustrated in a Venn Diagram indicating that they can be in both groups.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include tagging as taught by Lee in order to identify overlapping results (paragraph [0046]). Further since each element of the combination performs the same function individually as it does in combination one of ordinary skill in the art would find the combination to yield predictable results.


Claims  7-9, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromm et al (US 2007/0088687) in view of Downs et al (US 2009/0216696) in view of Naidu (US 2014/0317142)  in view of Lemus et al (US 2002/0156817) in view of Fernandez et al  (US 2017/0085509) and in further view of Winstanley (US 2017/0103110)

Bromm, Downs, Naidu, Lemus, and Fernandez teach the limitations of claims 5 and 18. As per claim 7 and 19:

Fernandez further teaches determining a feature vector for each keyword in the keyword dataset (paragraph [0049] Keywords are analyzed using a word2vec model to produce feature vectors.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include word2vec modeling as taught by Fernandez in order to determine similarity between keywords (paragraph [0049]) Further, the use of word2vec modeling amounts to use of a known technique to improve similar methods in the same way.
The combination does not expressly teach term-expansions.
Winstanley teaches determining a term-expansion for each keyword, wherein said term expansion for each keyword comprises identifying a corresponding mail keyword to a search keyword in the keyword dataset based on said determined feature vectors (paragraph [0059] Keyword expansions are determined from the original keywords.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include term expansion as taught by Winstanley in order to generate a personalized set of content objects to display to a user (paragraph [0003]) Further, the use of term expansion amounts to use of a known technique to improve similar methods in the same way.

Bromm, Downs, Naidu, Lemus, Fernandez, and Winstanley teach the limitations of claim 7. As per claim 21:

Fernandez further teaches wherein said determination of the feature vectors is based on applied skip-gram (SG) modeling of the keywords in the keyword dataset (paragraph [0049] Keywords are analyzed using a skip-gram word2vec model to produce feature vectors.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include word2vec modeling as taught by Fernandez in order to determine similarity between keywords (paragraph [0049]) Further, the use of word2vec modeling amounts to use of a known technique to improve similar methods in the same way.

Bromm, Downs, Naidu, Lemus, Fernandez, and Winstanley teach the limitations of claim 7. As per claim 8:

Bromm teaches a list of keywords that appear in email messages and from previous searches, thus each keyword is part of both sets.(paragraph [0042], [0047], [0050] The emails are searched to compile a list of keywords found in the email messages and a log contains previously searched keywords of the user. The keywords turned into a single ranked list.)
Winstanley further teaches wherein said determined term-expansion is only performed on vectors of keywords that appear in both the search and mail datasets. (paragraph [0059] Keyword expansions are determined from the original keywords.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include term expansion as taught by Winstanley in order to generate a personalized set of content objects to display to a user (paragraph [0003]) Further, the use of term expansion amounts to use of a known technique to improve similar methods in the same way.

Bromm, Downs, Naidu, Lemus, Fernandez, and Winstanley teach the limitations of claim 7. As per claim 9:

Winstanley further teaches wherein said determined term-expansion is only performed on vectors of keywords that appear in the mail dataset (paragraph [0059] Keyword expansions are determined from the original keywords.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include term expansion as taught by Winstanley in order to generate a personalized set of content objects to display to a user (paragraph [0003]) Further, the use of term expansion amounts to use of a known technique to improve similar methods in the same way.


Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 103. With regard to the keyword dataset the examiner respectfully disagrees. Bromm teaches searching the emails to compile a list of keywords found in the email messages and a log contains previously searched keywords of the user. The keywords turned into a single ranked list. (paragraphs [0042], [0047], [0050]). Thus the examiner finds that the keyword dataset does contain both sets of keywords. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner finds that Bromm teaches both types of keywords and Naidu teaches tagging keywords with source information. Thus it would have been obvious to one of ordinary skill in the art to combine the tagging of Naidu with the specific keyword sources of Bromm in order to assist users in retrieving related content (paragraph [0003]). Further, the combination of Downs with the other references includes the claimed keyword dataset. Thus the searching of Downs which includes the keywords gleaned from emails in addition to the user search uses both types of keywords. As a result such rejections have been maintained.
The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101.  Applicant argues the claims are not directed toward an abstract idea. The examiner respectfully disagrees. The claims encompass certain methods of organizing human activities related to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. Namely, the claims perform steps to provide a user with content based on keywords gleaned from emails of the user and keywords from search requests of the user by identifying search keywords, identifying corresponding mail keywords, putting them in the same format, and using them for the selection of content which clearly embody advertising, marketing or sales activities or behaviors as under broadest reasonable interpretation such content includes advertising. Evidence to support this can be found in applicant’s specification (at least paragraphs [0041], [0055]-[0057], [0126]-[0132]) which describes the implementation in terms of targeted advertising. Further, under their broadest reasonable interpretation, the claims cover performance of limitations performed in the human mind or by a human analog using pencil and paper but for the recitation of generic computing components. A human being could receive the request, access the data, identify, search, and compile the keywords to select content. Accordingly, the claims fall under the “Mental Process” grouping of abstract idea. 
With regard to practical application the examiner respectfully disagrees. As illustrated above in the rejection, the additional elements do not provide a practical application in accordance with the 2019 PEG because they merely implement the abstract idea using generic computing components and provide no more than a general link to a particular technological environment or field of use. Further, applicant provides no advantage or improvement which is achieved from the particular data structure. Nothing in the claims requires large amounts of data. The purpose of the invention is to improve the selected content by leveraging more sources of information. This provides no technical improvement or improvement to a technical field. The computing devices are merely considering additional sources of information when making the determination of which content to select. 
As noted above, the claims do not qualify as significantly more. The additional elements only recite a generic computing devices and components such as a computing device, processor, nontransitory media, etc. These generic computing components are merely used as a tool to implement the abstract idea. Mere instructions to apply the abstract idea using a generic computer cannot provide an inventive concept. As a result the claims are not patent eligible. Unlike the findings in Bascom, the claims do not provide a nonconventional and non-generic combination of components. Further, the arrangement in Bascom provided technical benefits associated with filtering content at the server level as opposed to at the client level. There are no such technical benefits provided in the current claims. As noted above, accessing a second group of information related to emails merely provides more information when selecting content. This is in no way a technical improvement because it does not improve the computer or underlying technology. The improvement is to the business process of selecting content more tailored to the user based on knowing more information about the user.
The claims have been viewed both individually and as an ordered combination however the additional elements merely comprise a computer used to process tasks in the same manner a human analog using pencil and paper or mentally would perform the same process. There is no special task that is being performed by the computer which improves the computer or provides a unique manner of doing something that would only be done that way because of a computer. The actual operations being performed are part of the abstract idea itself and not part of the additional elements. As noted above, using a computer as a tool to implement the abstract idea is not considered to be significantly more. See 2019 PEG p 55 (An additional element merely recites ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea) and references cited therein.
Applicant further argues the claims are a technical solution to a technical problem. The examiner respectfully disagrees. The claims supplement search terms with information gleaned from email. The “improvement” is in the business practice of targeting not in the technical implementation. No technology or computer is improved nor is a technical problem addressed. The crux of the invention is selecting more relevant content by analyzing more available information. Further, the examiner fails to see anything within the claims that reflect the alleged improvements regarding scalability, cost, efficiency and effectiveness. Further, applicant did not invent word2vec modelling and is merely using it on the mail keywords and search keywords. The use of word2vec modelling is further part of the abstract idea and it’s mere implementation of a known technique is not a technical improvement to a technical problem. It is clear from paragraph [0035] that inventions alleged improvement is in that the selection of content is based on a more robust search of both mail and search keywords. Thus as noted, the alleged improvement is in targeting and not technical aspects of computers or technology. Again, the alleged improvement is to the abstract idea and not to underlying technology. As noted above, the implementation does not even require a computer let alone improve one.
	Applicant’s arguments regarding Berkheimer are moot as no elements have been addressed as well-understood, routine, and conventional. As a result no evidence is required. Further, applicant is conflating additional elements with the abstract idea. All the additional elements were addressed adequately with regard to the 2019 PEG. As a result such rejections have been maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688